Exhibit 10.1

FLOWERS FOODS, INC.

2014 OMNIBUS EQUITY AND INCENTIVE COMPENSATION PLAN

1. Purpose. The purpose of this 2014 Equity and Incentive Compensation Plan is
to attract and retain Directors, officers, and other key executives and
employees of the Company and its Subsidiaries and to provide to such persons
incentives and rewards for performance.

2. Definitions. As used in this Plan:

(a) “Appreciation Right” means a right granted pursuant to Section 5 of this
Plan, and will include both Free-Standing Appreciation Rights and Tandem
Appreciation Rights.

(b) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Free-Standing Appreciation Right or a Tandem
Appreciation Right.

(c) “Board” means the Board of Directors of the Company.

(d) “Cash Incentive Award” means a cash award granted pursuant to Section 8 of
this Plan.

(e) “Change in Control” has the meaning set forth in Section 12 of this Plan.

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(g) “Committee” means the Compensation Committee of the Board (or its
successor(s)), or any other committee of the Board designated by the Board to
administer this Plan pursuant to Section 16 of this Plan consisting solely of no
fewer than two Non-Employee Directors.

(h) “Common Stock” means the common stock of the Company, $0.01 par value per
share, or any security into which such common stock may be changed by reason of
any transaction or event of the type referred to in Section 11 of this Plan.

(i) “Company” means Flowers Foods, Inc., a Georgia corporation.

(j) “Covered Employee” means a Participant who is, or is determined by the
Committee to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).

(k) “Date of Grant” means the date specified by the Committee on which a grant
of Option Rights, Appreciation Rights, Performance Shares, Performance Units,
Cash Incentive Awards or other awards contemplated by Section 9 of this Plan, or
a grant or sale of Restricted Stock, Restricted Stock Units, or other awards
contemplated by Section 9 of this Plan, will become effective (which date will
not be earlier than the date on which the Committee takes action with respect
thereto).



--------------------------------------------------------------------------------

(l) “Disability” means disability as defined in a group long-term disability
plan maintained by the Company as determined by the plan’s claims fiduciary, or
if no such plan is applicable, disability means Social Security disabled as
determined by the Social Security Administration, provided, however, for
Non-Employee Directors, disability means a disability as determined under
procedures established by the Committee for purposes of this Plan.

(m) “Director” means a member of the Board.

(n) “Effective Date” means the date this Plan is approved by the stockholders of
the Company.

(o) “Evidence of Award” means an agreement, certificate, resolution or other
type or form of writing or other evidence approved by the Committee that sets
forth the terms and conditions of the awards granted under the Plan. An Evidence
of Award may be in an electronic medium, may be limited to notation on the books
and records of the Company and, unless otherwise determined by the Committee,
need not be signed by a representative of the Company or a Participant.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

(q) “Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is not granted in tandem with an Option
Right.

(r) “Incentive Stock Options” means Option Rights that are intended to qualify
as “incentive stock options” under Section 422 of the Code or any successor
provision.

(s) “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares, Performance Units or Cash Incentive Awards or,
when so determined by the Committee, Option Rights, Appreciation Rights,
Restricted Stock, Restricted Stock Units, dividend equivalents or other awards
pursuant to this Plan. Management Objectives may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or of one or more of the Subsidiaries, divisions,
departments, regions, functions or other organizational units within the Company
or its Subsidiaries. The Management Objectives may be made relative to the
performance of other companies or subsidiaries, divisions, departments, regions,
functions or other organizational units within such other companies, and may be
made relative to an index or one or more of the performance objectives
themselves. The Committee may grant awards subject to Management Objectives that
are either Qualified Performance-Based Awards or are not Qualified
Performance-Based Awards. The Management Objectives applicable to any Qualified
Performance-Based Award to a Covered Employee will be based on one or more, or a
combination, of the following metrics (including relative or growth achievement
regarding such metrics):

 

2



--------------------------------------------------------------------------------

  (i) Profits (e.g., operating income, EBIT, EBT, net income, earnings per
share, residual or economic earnings, economic profit – these profitability
metrics could be measured before certain specified special items and/or subject
to GAAP definition);

 

  (ii) Cash Flow (e.g., EBITDA, free cash flow, free cash flow with or without
specific capital expenditure target or range, including or excluding divestments
and/or acquisitions, total cash flow, cash flow in excess of cost of capital or
residual cash flow or cash flow return on investment);

 

  (iii) Returns (e.g., Profits or Cash Flow returns on: assets, invested
capital, net capital employed, and equity);

 

  (iv) Working Capital (e.g., working capital divided by sales, days’ sales
outstanding, days’ sales inventory, and days’ sales in payables);

 

  (v) Profit Margins (e.g., Profits divided by revenues, gross margins and
material margins divided by revenues, and material margin divided by sales
pounds);

 

  (vi) Liquidity Measures (e.g., debt-to-capital, debt-to-EBITDA, total debt
ratio);

 

  (vii) Sales Growth, Gross Margin Growth, Cost Initiative and Stock Price
Metrics (e.g., revenues, revenue growth, revenue growth outside the United
States, gross margin and gross margin growth, material margin and material
margin growth, stock price appreciation, total return to shareholders, sales and
administrative costs divided by sales, and sales and administrative costs
divided by profits); and

 

  (viii) Strategic Initiative Key Deliverable Metrics consisting of one or more
of the following: product development, strategic partnering, research and
development, vitality index, market penetration, geographic business expansion
goals, cost targets, customer satisfaction, employee satisfaction, management of
employment practices and employee benefits, supervision of litigation and
information technology, and goals relating to acquisitions or divestitures of
subsidiaries, affiliates and joint ventures.

 

3



--------------------------------------------------------------------------------

In the case of a Qualified Performance-Based Award, each Management Objective
will be objectively determinable to the extent required under Section 162(m) of
the Code, and, unless otherwise determined by the Committee and to the extent
consistent with Code Section 162(m), will exclude the effects of certain
designated items identified at the time of grant. If the Committee determines
that a change in the business, operations, corporate structure or capital
structure of the Company, or the manner in which it conducts its business, or
other events or circumstances render the Management Objectives unsuitable, the
Committee may in its discretion modify such Management Objectives or the related
minimum acceptable level of achievement, in whole or in part, as the Committee
deems appropriate and equitable, except in the case of a Qualified
Performance-Based Award (other than in connection with a Change in Control)
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code. In such case, the Committee will
not make any modification of the Management Objectives or minimum acceptable
level of achievement with respect to such Covered Employee.

(t) “Market Value per Share” means, as of any particular date, the closing price
of a share of Common Stock as reported for that date on the New York Stock
Exchange or, if the Common Stock is not then listed on the New York Stock
Exchange, on any other national securities exchange on which the Common Stock is
listed, or if there are no sales on such date, on the next preceding trading day
during which a sale occurred. If there is no regular public trading market for
the Common Stock, then the Market Value per Share shall be the fair market value
as determined in good faith by the Committee. The Committee is authorized to
adopt another fair market value pricing method provided such method is stated in
the Evidence of Award and is in compliance with the fair market value pricing
rules set forth in Section 409A of the Code.

(u) “Non-Employee Director” means a person who is a “Non-Employee Director” of
the Company within the meaning of Rule 16b-3 promulgated under the Exchange Act
and an “outside director” within the meaning of Section 162(m) of the Code and
the regulations promulgated thereunder by the U.S. Department of the Treasury.

(v) “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.

(w) “Option Price” means the purchase price payable on exercise of an Option
Right.

(x) “Option Right” means the right to purchase Common Stock upon exercise of an
option granted pursuant to Section 4 of this Plan.

(y) “Participant” means a person who is selected by the Committee to receive
benefits under this Plan and who is at the time (i) an officer or other key
executive or employee of the Company or any Subsidiary, (ii) a person who
provides services to the Company or a Subsidiary that are equivalent to those
typically provided by an employee (provided that such person satisfies the Form
S-8 definition of an “employee”), or (iii) a non-employee Director.

 

4



--------------------------------------------------------------------------------

(z) “Performance Period” means, in respect of a Cash Incentive Award,
Performance Share or Performance Unit, a period of time established pursuant to
Section 8 of this Plan within which the Management Objectives relating to such
Cash Incentive Award, Performance Share or Performance Unit are to be achieved.

(aa) “Performance Share” means a bookkeeping entry that records the equivalent
of one share of Common Stock awarded pursuant to Section 8 of this Plan.

(bb) “Performance Unit” means a bookkeeping entry awarded pursuant to Section 8
of this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Committee.

(cc) “Plan” means this 2014 Omnibus Equity and Incentive Compensation Plan.

(dd) “Predecessor Plan” means either the Company’s 2001 Equity and Performance
Incentive Plan, as amended and restated April 1, 2009 or the Executive Bonus
Incentive Plan, as amended and restated April 1, 2009, or both, as applicable,
based on the context of the Plan provision.

(ee) “Qualified Performance-Based Award” means any Cash Incentive Award or award
of Performance Shares, Performance Units, Restricted Stock, Restricted Stock
Units or other awards contemplated under Section 9 of this Plan, or portion of
such award, to a Covered Employee that is intended to satisfy the requirements
for “qualified performance-based compensation” under Section 162(m) of the Code.

(ff) “Restricted Stock” means Common Stock granted or sold pursuant to Section 6
of this Plan as to which both the substantial risk of forfeiture and the
prohibition on transfers has not expired.

(gg) “Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7 of this Plan.

(hh) “Restricted Stock Units” means an award made pursuant to Section 7 of this
Plan of the right to receive Common Stock, cash, or a combination thereof at the
end of a specified period.

(ii) “Retirement” means termination of employment on or after attainment of age
65, or if earlier, termination of employment after attainment of age 55 having
earned ten years of service, provided, however, for Non-Employee Directors
“retirement” means termination of service on or after attainment of age 65.
Notwithstanding the above, the Committee may specify a different definition of
retirement in the Evidence of Award.

(jj) “Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised over the Option Price or Base Price provided for
in the related Option Right or Free-Standing Appreciation Right, respectively.

 

5



--------------------------------------------------------------------------------

(kk) “Subsidiary” means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture, limited liability company, or unincorporated
association), but more than 50 percent of whose ownership interest representing
the right generally to make decisions for such other entity is, now or
hereafter, owned or controlled, directly or indirectly, by the Company;
provided, however, that for purposes of determining whether any person may be a
Participant for purposes of any grant of Incentive Stock Options, “Subsidiary”
means any corporation in which at the time the Company owns or controls,
directly or indirectly, more than 50 percent of the total combined Voting Power
represented by all classes of stock issued by such corporation.

(ll) “Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 of this Plan that is granted in tandem with an Option Right.

(mm) “Voting Power” means at any time, the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
Directors in the case of the Company, or members of the board of directors or
similar body in the case of another entity.

3. Shares Available Under the Plan.

 

  (a) Maximum Shares Available Under Plan.

 

  (i) Subject to adjustment as provided in Section 11 of this Plan, the number
of shares of Common Stock that may be issued or transferred (A) upon the
exercise of Option Rights or Appreciation Rights, (B) as Restricted Stock and
released from substantial risks of forfeiture thereof, (C) in payment of
Restricted Stock Units, (D) in payment of Performance Shares or Performance
Units that have been earned, (E) as awards contemplated by Section 9 of this
Plan, or (F) in payment of dividend equivalents paid with respect to awards made
under the Plan will not exceed in the aggregate 8 million shares, plus any
shares of Common Stock that become available under this Plan as a result of
forfeiture, cancellation, expiration, or cash settlement of awards, as provided
in Section 3(b) below. Such shares may be shares of original issuance or
treasury shares or a combination of the foregoing.

 

  (ii)

The aggregate number of shares of Common Stock available for issuance or
transfer under Section 3(a)(i) of this Plan will be reduced by (A) .40 shares of
Common Stock for every one share of Common Stock issued or transferred upon
exercise of an Option Right or Appreciation Right granted under this Plan, and
(B) one share of Common Stock for every one share of Common Stock issued or
transferred in connection with an award other than an

 

6



--------------------------------------------------------------------------------

  Option Right or Appreciation Right granted under this Plan. Subject to the
provisions of Section 3(b) of this Plan, shares of Common Stock covered by an
award granted under this Plan will not be counted as used unless and until they
are actually issued or transferred.

 

  (b) Share Counting Rules.

 

  (i) If any shares of Common Stock issued or transferred pursuant to an award
granted under this Plan are forfeited, or an award granted under this Plan is
cancelled or forfeited, expires or is settled for cash (in whole or in part),
the shares of Common Stock issued or transferred pursuant to, or subject to,
such award (as applicable) will, to the extent of such cancellation, forfeiture,
expiration, or cash settlement, again be available for issuance or transfer
under Section 3(a) above in accordance with Section 3(b)(v) below.

 

  (ii) If after the Effective Date, any shares of Common Stock subject to an
award granted under the Predecessor Plan are forfeited, or an award granted
under the Predecessor Plan is cancelled or forfeited, expires or is settled for
cash (in whole or in part), the shares of Common Stock subject to such award
will be unavailable for issuance or transfer under Section 3(a).

 

  (iii) Notwithstanding anything to the contrary contained in this Section 3,
the following shares of Common Stock will not be added to the aggregate number
of shares of Common Stock available for issuance or transfer under Section 3(a)
above: (A) shares of Common Stock tendered or otherwise used in payment of the
Option Price of an Option Right; (B) Common Stock withheld by the Company to
satisfy a tax withholding obligation; (C) shares of Common Stock subject to an
Appreciation Right that are not actually issued in connection with its Common
Stock settlement on exercise thereof; and (D) shares of Common Stock reacquired
by the Company on the open market or otherwise using cash proceeds from the
exercise of Option Rights. In addition, if, under this Plan, a Participant has
elected to give up the right to receive compensation in exchange for Common
Stock based on fair market value, such Common Stock will not count against the
aggregate plan limit under Section 3(a) above.

 

  (iv) Any share of Common Stock that becomes available for issuance or transfer
under this Plan under this Section 3 will be added back as (A) .40 shares of
Common Stock if such share was subject to an Option Right or Appreciation Right
granted under this Plan and (B) as one share of Common Stock if such share was
issued or transferred pursuant to, or subject to, an award granted under this
Plan other than an Option Right or an Appreciation Right granted under this
Plan.

 

7



--------------------------------------------------------------------------------

(c) Limit on Incentive Stock Options. Notwithstanding anything in this
Section 3, or elsewhere in this Plan, to the contrary and subject to adjustment
as provided in Section 11 of this Plan, the aggregate number of shares of Common
Stock actually issued or transferred by the Company upon the exercise of
Incentive Stock Options will not exceed 8 million shares of Common Stock.

(d) Individual Participant Limits. Notwithstanding anything in this Section 3,
or elsewhere in this Plan, to the contrary, and subject to adjustment as
provided in Section 11 of this Plan:

 

  (i) No Participant will be granted Option Rights or Appreciation Rights, in
the aggregate, for more than 2 million shares of Common Stock during any
calendar year assuming an award payout at target.

 

  (ii) No Participant will be granted Qualified Performance-Based Awards of
Restricted Stock, Restricted Stock Units, Performance Shares or other awards
under Section 9 of this Plan, in the aggregate, for more than 500,000 shares of
Common Stock during any calendar year assuming an award payout at target.

 

  (iii) In no event will any Participant in any calendar year receive
Performance Units, Cash Incentive Awards or other awards payable in cash under
Section 9 of this Plan that is/are a Qualified Performance-Based Award(s) which
collectively and when added together have an aggregate maximum value as of their
respective Dates of Grant in excess of 8 million dollars ($8,000,000) assuming
an award payout at target.

(e) Notwithstanding anything in this Plan to the contrary, up to 10% of the
maximum number of shares of Common Stock that may be issued or transferred under
this Plan as provided for in Section 3(a) of this Plan, as may be adjusted under
Section 11 of this Plan, may be used for awards granted under Section 4 through
Section 9 of this Plan that do not comply with the applicable three-year or
one-year minimum vesting requirements set forth in such sections of this Plan.

4. Option Rights. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of Option
Rights. Each such grant may utilize any or all of the authorizations, and will
be subject to all of the requirements, contained in the following provisions:

(a) Each grant will specify the number of shares of Common Stock to which it
pertains subject to the limitations set forth in Section 3 of this Plan.

 

8



--------------------------------------------------------------------------------

(b) Each grant will specify an Option Price per share, which (except with
respect to awards under Section 22 of this Plan) may not be less than the Market
Value per Share on the Date of Grant.

(c) Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
Common Stock owned by the Optionee (or other consideration authorized pursuant
to Section 4(d) of this Plan) having a value at the time of exercise equal to
the total Option Price, (iii) subject to any conditions or limitations
established by the Committee, the Company’s withholding of Common Stock
otherwise issuable upon exercise of an Option Right pursuant to a “net exercise”
arrangement (it being understood that, solely for purposes of determining the
number of treasury shares held by the Company, the Common Stock so withheld will
not be treated as issued and acquired by the Company upon such exercise),
(iv) by a combination of such methods of payment, or (v) by such other methods
as may be approved by the Committee.

(d) To the extent permitted by law, any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares to which such exercise
relates.

(e) Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.

(f) Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable, provided that, except
with respect to a grant of Option Rights to a non-employee Director or as
otherwise described in this subsection, no grant of Option Rights may become
exercisable sooner than after one year. A grant of Option Rights may provide for
the earlier exercise of such Option Rights, including (i) in the event of the
Retirement, death or Disability of a Participant, or (ii) in the event of a
Change in Control where either (A) within a specified period the Participant is
involuntarily terminated for reasons other than for cause or terminates his or
her employment for good reason or (B) such Option Rights are not assumed or
converted into replacement awards in a manner described in the Evidence of
Award.

(g) Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.

(h) Option Rights granted under this Plan may be (i) options, including, without
limitation, Incentive Stock Options, that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended so to
qualify, or (iii) combinations of the foregoing. Incentive Stock Options may
only be granted to Participants who meet the definition of “employees” under
Section 3401(c) of the Code.

 

9



--------------------------------------------------------------------------------

(i) The exercise of an Option Right will result in the cancellation on a
share-for-share basis of any Tandem Appreciation Right authorized under
Section 5 of this Plan.

(j) No Option Right will be exercisable more than 10 years from the Date of
Grant.

(k) Option Rights granted under this Plan may not provide for any dividends or
dividend equivalents thereon; provided, however, a grant to a Non-Employee
Director need not be subject to this restriction.

(l) Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award will be subject to this Plan and will contain such terms and
provisions, consistent with this Plan, as the Committee may approve.

5. Appreciation Rights.

(a) The Committee may, from time to time, subject to the limitations in
Section 3 of this Plan and upon such terms and conditions as it may determine,
authorize the granting (i) to any Optionee, of Tandem Appreciation Rights in
respect of Option Rights granted hereunder, and (ii) to any Participant, of
Free-Standing Appreciation Rights. A Tandem Appreciation Right will be a right
of the Optionee, exercisable by surrender of the related Option Right, to
receive from the Company an amount determined by the Committee, which will be
expressed as a percentage of the Spread (not exceeding 100 percent) at the time
of exercise. Tandem Appreciation Rights may be granted at any time prior to the
exercise or termination of the related Option Rights; provided, however, that a
Tandem Appreciation Right awarded in relation to an Incentive Stock Option must
be granted concurrently with such Incentive Stock Option. A Free-Standing
Appreciation Right will be a right of the Participant to receive from the
Company an amount determined by the Committee, which will be expressed as a
percentage of the Spread (not exceeding 100 percent) at the time of exercise.

(b) Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

  (i) Each grant may specify that the amount payable on exercise of an
Appreciation Right will be paid by the Company in cash, Common Stock or any
combination thereof.

 

  (ii) Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Committee at the
Date of Grant.

 

  (iii) Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.

 

10



--------------------------------------------------------------------------------

  (iv) Each grant may specify the period or periods of continuous service by the
Participant with the Company or any Subsidiary that is necessary before the
Appreciation Rights or installments thereof will become exercisable, provided
that, except with respect to a grant of Appreciation Rights to a non-employee
Director or as otherwise described in this subsection, no grant of Appreciation
Rights may become exercisable sooner than after one year. A grant of
Appreciation Rights may provide for the earlier exercise of such Appreciation
Rights, including (i) in the event of the Retirement, death or Disability of a
Participant, or (ii) in the event of a Change in Control where either (A) within
a specified period the Participant is involuntarily terminated for reasons other
than for cause or terminates his or her employment for good reason or (B) such
Appreciation Rights are not assumed or converted into replacement awards in a
manner described in the Evidence of Award.

 

  (v) Any grant of Appreciation Rights may specify Management Objectives that
must be achieved as a condition of the exercise of such Appreciation Rights.

 

  (vi) Each grant of Appreciation Rights will be evidenced by an Evidence of
Award, which Evidence of Award will describe such Appreciation Rights, identify
the related Option Rights (if applicable), and contain such other terms and
provisions, consistent with this Plan, as the Committee may approve.

(c) Any grant of Tandem Appreciation Rights will provide that such Tandem
Appreciation Rights may be exercised only at a time when the related Option
Right is also exercisable and at a time when the Spread is positive, and by
surrender of the related Option Right for cancellation. Successive grants of
Tandem Appreciation Rights may be made to the same Participant regardless of
whether any Tandem Appreciation Rights previously granted to the Participant
remain unexercised.

(d) Appreciation Rights granted under this Plan may not provide for any
dividends or dividend equivalents thereon; provided, however, a grant to a
Non-Employee Director need not be subject to this restriction.

(e) Regarding Free-Standing Appreciation Rights only:

 

  (i) Each grant will specify in respect of each Free-Standing Appreciation
Right a Base Price, which (except with respect to awards under Section 22 of
this Plan) may not be less than the Market Value per Share on the Date of Grant;

 

11



--------------------------------------------------------------------------------

  (ii) Successive grants may be made to the same Participant regardless of
whether any Free-Standing Appreciation Rights previously granted to the
Participant remain unexercised; and

 

  (iii) No Free-Standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.

6. Restricted Stock. The Committee may, from time to time, subject to the
limitations in Section 3 of this Plan and upon such terms and conditions as it
may determine, authorize the grant or sale of Restricted Stock to Participants.
Each such grant or sale may utilize any or all of the authorizations, and will
be subject to all of the requirements, contained in the following provisions:

(a) Each such grant or sale will constitute an immediate transfer of the
ownership of Common Stock to the Participant in consideration of the performance
of services, entitling such Participant to voting, dividend and other ownership
rights, but subject to the substantial risk of forfeiture and restrictions on
transfer hereinafter referred to.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(c) Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale will be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period to be determined by the
Committee at the Date of Grant or until achievement of Management Objectives
referred to in subparagraph (e) below. If the elimination of restrictions is
based only on the passage of time rather than the achievement of Management
Objectives, the period of time will be no shorter than three years, except that
the restrictions may be removed ratably during the three-year period as
determined by the Committee; provided, however, that a grant or sale of
Restricted Stock to a non-employee Director need not be subject to any minimum
vesting period.

(d) Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Committee at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee).

(e) Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock; provided, however, that notwithstanding
subparagraph (c) above, restrictions relating to Restricted Stock that vests
upon the achievement of Management Objectives may not terminate sooner than one
year, except with respect to a grant of Restricted Stock to a non-employee
Director.

 

12



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained in this Plan, any grant
or sale of Restricted Stock may provide for the earlier termination of
restrictions on such Restricted Stock, including (i) in the event of the
Retirement, death or Disability of a Participant or (ii) in the event of a
Change in Control where either (A) within a specified period the Participant is
involuntarily terminated for reasons other than for cause or terminates his or
her employment for good reason or (B) such Restricted Stock is not assumed or
converted into replacement awards in a manner described in the Evidence of
Award; provided, however, that no award of Restricted Stock intended to be a
Qualified Performance-Based Award will provide for such early termination of
restrictions (other than in connection with the death or Disability of the
Participant or a Change in Control) to the extent such provisions would cause
such award to fail to be a Qualified Performance-Based Award.

(g) Any such grant or sale of Restricted Stock may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Stock, which may be subject to the same restrictions as the underlying award;
provided, however, that dividends or other distributions on Restricted Stock
will be deferred until and paid contingent upon the achievement of any
Management Objectives and/or the end of any applicable time-based vesting
period.

(h) Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Committee may approve. Unless otherwise directed by the Committee, (i) all
certificates representing Restricted Stock will be held in custody by the
Company until all restrictions thereon will have lapsed, together with a stock
power or powers executed by the Participant in whose name such certificates are
registered, endorsed in blank and covering such shares or (ii) all Restricted
Stock will be held at the Company’s transfer agent in book entry form with
appropriate restrictions relating to the transfer of such Restricted Stock.

7. Restricted Stock Units. The Committee may, from time to time, subject to the
limitations in Section 3 of this Plan and upon such terms and conditions as it
may determine, authorize the granting or sale of Restricted Stock Units to
Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a) Each such grant or sale will constitute the agreement by the Company to
deliver Common Stock, cash or a combination thereof to the Participant in the
future in consideration of the performance of services, but subject to the
fulfillment of such conditions (which may include the achievement of Management
Objectives) during the Restriction Period as the Committee may specify. If a
grant of Restricted Stock Units specifies that the Restriction Period will
terminate only upon the achievement of Management Objectives or that the
Restricted Stock Units will be earned based on the achievement of Management
Objectives, then, notwithstanding anything to the contrary contained in
subparagraph (c) below, the applicable Restriction Period may not be, except
with respect to a grant of Restricted Stock Units to a non-employee Director, a
period of less than one year.

 

13



--------------------------------------------------------------------------------

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(c) If the Restriction Period lapses only by the passage of time rather than the
achievement of Management Objectives as provided in subparagraph (a) above, each
such grant or sale will be subject to a Restriction Period of not less than
three years, except that a grant or sale may provide that the Restriction Period
will expire ratably during the three-year period as determined by the Committee;
provided, however, that a grant or sale of Restricted Stock Units to a
non-employee Director need not be subject to a minimum Restriction Period.

(d) Notwithstanding anything to the contrary contained in this Plan, any grant
or sale of Restricted Stock Units may provide for the earlier lapse or other
modification of the Restriction Period, including (i) in the event of the
Retirement, death or Disability of a Participant or (ii) in the event of a
Change in Control where either (A) within a specified period the Participant is
involuntarily terminated for reasons other than for cause or terminates his or
her employment for good reason or (B) such Restricted Stock Units are not
assumed or converted into replacement awards in a manner described in the
Evidence of Award; provided, however, that no award of Restricted Stock Units
intended to be a Qualified Performance-Based Award will provide for such early
lapse or modification of the Restriction Period (other than in connection with
the death or Disability of the Participant or a Change in Control) to the extent
such provisions would cause such award to fail to be a Qualified
Performance-Based Award.

(e) During the Restriction Period, the Participant will have no right to
transfer any rights under his or her award and will have no rights of ownership
in the Common Stock deliverable upon payment of the Restricted Stock Units and
will have no right to vote them, but the Committee may, at the Date of Grant,
authorize the payment of dividend equivalents on such Restricted Stock Units on
a deferred or contingent basis, either in cash or in additional Common Stock;
provided, however, that dividend equivalents or other distributions on Common
Stock underlying Restricted Stock Units will be deferred until and paid
contingent upon the achievement of any Management Objectives and/or the end of
any applicable time-based vesting period.

(f) Each grant or sale of Restricted Stock Units will specify the time and
manner of payment of the Restricted Stock Units that have been earned. Each
grant or sale will specify that the amount payable with respect thereto will be
paid by the Company in Common Stock or cash, or a combination thereof.

(g) Each grant or sale of Restricted Stock Units will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Committee may approve.

 

14



--------------------------------------------------------------------------------

8. Cash Incentive Awards, Performance Shares and Performance Units. The
Committee may, from time to time, subject to the limitations in Section 3 of
this Plan and upon such terms and conditions as it may determine, authorize the
granting of Cash Incentive Awards, Performance Shares and Performance Units.
Each such grant may utilize any or all of the authorizations, and will be
subject to all of the requirements, contained in the following provisions:

(a) Each grant will specify the number or amount of Performance Shares or
Performance Units, or amount payable with respect to Cash Incentive Awards, to
which it pertains, which number or amount may be subject to adjustment to
reflect changes in compensation or other factors; provided, however, that no
such adjustment will be made in the case of a Qualified Performance-Based Award
(other than in connection with the death or Disability of the Participant or a
Change in Control) where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code.

(b) The Performance Period with respect to each Cash Incentive Award,
Performance Share or Performance Unit will be such period of time (not less than
one year for Performance Shares and Performance Units) as will be determined by
the Committee at the time of grant, which may be subject to earlier lapse or
other modification, including (i) in the event of the Retirement, death or
Disability of a Participant or (ii) in the event of a Change in Control where
either (A) within a specified period the Participant is involuntarily terminated
for reasons other than for cause or terminates his or her employment for good
reason or (B) such Cash Incentive Awards, Performance Shares and Performance
Units are not assumed or converted into replacement awards in a manner described
in the Evidence of Award; provided, however, that no such adjustment will be
made in the case of a Qualified Performance-Based Award (other than in
connection with the death or Disability of the Participant or a Change in
Control) where such action would result in the loss of the otherwise available
exemption of the award under Section 162(m) of the Code. In such event, the
Evidence of Award will specify the time and terms of delivery.

(c) Any grant of Cash Incentive Awards, Performance Shares or Performance Units
will specify any Management Objectives which, if achieved, will result in
payment or early payment of the award, and each grant may specify in respect of
such specified Management Objectives a minimum acceptable level or levels of
achievement and may set forth a formula for determining the number of
Performance Shares or Performance Units, or amount payable with respect to Cash
Incentive Awards, that will be earned if performance is at or above the minimum
or threshold level or levels, or is at or above the target level or levels, but
falls short of maximum achievement of the specified Management Objectives.

(d) Each grant will specify the time and manner of payment of Cash Incentive
Awards, Performance Shares or Performance Units that have been earned. Any grant
may specify that the amount payable with respect thereto may be paid by the
Company in cash, in Common Stock, in Restricted Stock or Restricted Stock Units
or in any combination thereof.

 

15



--------------------------------------------------------------------------------

(e) Any grant of Cash Incentive Awards, Performance Shares or Performance Units
may specify that the amount payable or the number of shares of Common Stock or
Restricted Stock or Restricted Stock Units with respect thereto may not exceed a
maximum specified by the Committee at the Date of Grant.

(f) The Committee may, at the Date of Grant of Performance Shares, provide for
the payment of dividend equivalents to the holder thereof either in cash or in
additional Common Stock, subject in all cases to deferral and payment on a
contingent basis based on the Participant’s earning of the Performance Shares
with respect to which such dividend equivalents are paid.

(g) Each grant of Cash Incentive Awards, Performance Shares or Performance Units
will be evidenced by an Evidence of Award and will contain such other terms and
provisions, consistent with this Plan, as the Committee may approve.

9. Other Awards.

(a) Subject to applicable law and the limits set forth in Section 3 of this
Plan, the Committee may grant to any Participant such other awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Common Stock or factors that may influence
the value of such shares, including, without limitation, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Common Stock, purchase rights for Common Stock, awards with value and payment
contingent upon performance of the Company or specified Subsidiaries, affiliates
or other business units thereof or any other factors designated by the
Committee, and awards valued by reference to the book value of the Common Stock
or the value of securities of, or the performance of specified Subsidiaries or
affiliates or other business units of the Company. The Committee will determine
the terms and conditions of such awards. Common Stock delivered pursuant to an
award in the nature of a purchase right granted under this Section 9 will be
purchased for such consideration, paid for at such time, by such methods, and in
such forms, including, without limitation, Common Stock, other awards, notes or
other property, as the Committee determines.

(b) Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Section 9.

(c) The Committee may grant Common Stock as a bonus, or may grant other awards
in lieu of obligations of the Company or a Subsidiary to pay cash or deliver
other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as will be determined by the Committee in a
manner that complies with Section 409A of the Code.

(d) If the earning or vesting of, or elimination of restrictions applicable to,
an award granted under this Section 9 is based only on the passage of time
rather than the achievement of Management Objectives, the period of time shall
be no shorter than three years, except that the restrictions may be removed no
sooner than ratably during the three-year period as determined by the Committee.
If the earning or vesting of, or

 

16



--------------------------------------------------------------------------------

elimination of restrictions applicable to, awards granted under this Section 9
is based on the achievement of Management Objectives, the earning, vesting or
restriction period may not terminate sooner than one year. The provisions of
this subsection (d) need not apply to (i) any award granted under this Section 9
to a non-employee Director or (ii) any cash-based award requiring the
achievement of Management Objectives.

(e) Notwithstanding anything to the contrary contained in this Plan, any grant
of an award under this Section 9 may provide for the earning or vesting of, or
earlier elimination of restrictions applicable to, such award, including (i) in
the event of the Retirement, death or Disability of the Participant, or (ii) in
the event of a Change in Control where either (A) within a specified period the
Participant is involuntarily terminated for reasons other than for cause or
terminates his or her employment for good reason or (B) such awards are not
assumed or converted into replacement awards in a manner described in the
Evidence of Award; provided, however, that no such adjustment will be made in
the case of a Qualified Performance-Based Award (other than in connection with
the death or Disability of the Participant or a Change in Control) where such
action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code. In such event, the Evidence of Award
will specify the time and terms of delivery.

10. Transferability.

(a) Except as otherwise determined by the Committee, no Option Right,
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit, Cash Incentive Award, award contemplated by Section 9 of this
Plan or dividend equivalents paid with respect to awards made under this Plan
will be transferable by the Participant except by will or the laws of descent
and distribution, and in no event will any such award granted under the Plan be
transferred for value. Except as otherwise determined by the Committee, Option
Rights and Appreciation Rights will be exercisable during the Participant’s
lifetime only by him or her or, in the event of the Participant’s legal
incapacity to do so, by his or her guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law or court
supervision.

(b) The Committee may specify at the Date of Grant that part or all of the
Common Stock that is (i) to be issued or transferred by the Company upon the
exercise of Option Rights or Appreciation Rights, upon the termination of the
Restriction Period applicable to Restricted Stock Units or upon payment under
any grant of Performance Shares or Performance Units or (ii) no longer subject
to the substantial risk of forfeiture and restrictions on transfer referred to
in Section 6 of this Plan, will be subject to further restrictions on transfer.

11. Adjustments. The Committee will make or provide for such adjustments in the
numbers of Common Stock covered by outstanding Option Rights, Appreciation
Rights, Restricted Stock Units, Performance Shares and Performance Units granted
hereunder and, if applicable, in the number of shares of Common Stock covered by
other awards granted pursuant to Section 9 hereof, in the Option Price and Base
Price provided in outstanding Option Rights

 

17



--------------------------------------------------------------------------------

and Appreciation Rights, in the kind of shares covered thereby, and in Cash
Incentive Awards as the Committee, in its sole discretion, exercised in good
faith, may determine is equitably required to prevent dilution or enlargement of
the rights of Participants or Optionees that otherwise would result from (a) any
stock dividend, stock split, combination of shares, recapitalization or other
change in the capital structure of the Company, (b) any merger, consolidation,
spin-off, split- off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event or in the event of a Change in Control, the Committee, in
its discretion, may provide in substitution for any or all outstanding awards
under this Plan such alternative consideration (including cash), if any, as it,
in good faith, may determine to be equitable in the circumstances and may
require in connection therewith the surrender of all awards so replaced in a
manner that complies with Section 409A of the Code. In addition, for each Option
Right or Appreciation Right with an Option Price or Base Price greater than the
consideration offered in connection with any such transaction or event or Change
in Control, the Committee may in its sole discretion elect to cancel such Option
Right or Appreciation Right without any payment to the person holding such
Option Right or Appreciation Right. The Committee will also make or provide for
such adjustments in the numbers of shares specified in Section 3 of this Plan as
the Committee in its sole discretion, exercised in good faith, may determine is
appropriate to reflect any transaction or event described in this Section 11;
provided, however, that any such adjustment to the number specified in
Section 3(b) will be made only if and to the extent that such adjustment would
not cause any Option Right intended to qualify as an Incentive Stock Option to
fail to so qualify.

12. Change in Control. “Change in Control” means the consummation of any Change
in Control of the Company of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as determined
by the Board, in its sole discretion; provided that, without limitation, such a
Change in Control shall be deemed to have occurred if:

(a) any “Person” (as such term is defined in Sections 13(d) or 14(d)(2) of the
Exchange Act; hereafter, a “Person”) is on the date hereof or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 35% or more of the Voting Power; provided, however, that for
purposes of this Section 12(a), the following acquisitions shall not constitute
a Change in Control:

 

  (i) (A) any acquisition of Voting Power directly from the Company that is
approved by a majority of those persons serving as directors of the Company on
the date of this Plan (the “Original Directors”) or their Successors (as defined
below), (B) any acquisition of Voting Power by the Company, or any Subsidiary,
and (C) any acquisition of Voting Power by the trustee or other fiduciary
holding securities under any employee benefit plan (or related trust) sponsored
or maintained by the Company, or any Subsidiary (the term “Successors” shall
mean those directors whose election or nomination for election by stockholders
has been approved by the vote of at least two-thirds of the Original Directors
and previously qualified Successors serving as directors of the Company as the
case may be, at the time of such election or nomination for election);

 

18



--------------------------------------------------------------------------------

  (ii) if any Person is or becomes the beneficial owner of 35% or more of the
Voting Power as a result of a transaction described in clause (A) of this
Section 12(a)(i) above and such Person thereafter becomes the beneficial owner
of any additional shares of Voting Power representing 1% or more of the
then-outstanding Voting Power other than in an acquisition directly from the
Company that is approved by a majority of the Original Directors or their
Successors or other than as a result of a stock dividend, stock split or similar
transaction effected by the Company in which all holders of Voting Power are
treated equally, such subsequent acquisition shall be treated as a Change in
Control;

 

  (iii) a Change in Control will not be deemed to have occurred if a Person is
or becomes the beneficial owner of 35% or more of the Voting Power as a result
of a reduction in the number of shares of Voting Power outstanding pursuant to a
transaction or series of transactions that is approved by a majority of the
Original Directors or their Successors unless and until such Person thereafter
becomes the beneficial owner of any additional shares of Voting Power
representing 1% or more of the then-outstanding Voting Power other than as a
result of a stock dividend, stock split or similar transaction effected by the
Company in which all holders of Voting Power are treated equally; or

 

  (iv) if at least a majority of the Original Directors or their Successors
determine in good faith that a Person has acquired beneficial ownership of 35%
or more of the Voting Power inadvertently, and such Person divests as promptly
as practicable but no later than the date, if any, set by the Original Directors
or their Successors a sufficient number of shares so that such Person
beneficially owns less than 35% of the Voting Power then no Change in Control
shall have occurred as a result of such Person’s acquisition.

(b) The Company consummates a merger or consolidation in which stockholders of
the Company immediately prior to entering into such agreement will beneficially
own immediately after the effective time of the merger or consolidation
securities of the Company or any surviving or new corporation, as the case may
be, having less than 60% of the Voting Power or any surviving or new
corporation, as the case may be, including Voting Power exercisable on a
contingent or deferred basis as well as immediately exercisable Voting Power,
excluding any merger or combination of a wholly owned Subsidiary into the
Company, or the Company into a wholly owned Subsidiary; or

 

19



--------------------------------------------------------------------------------

(c) The Company consummates a sale, lease, exchange or other transfer or
disposition of all or substantially all of its assets to any Person other than
to a wholly owned Subsidiary, but not including (i) a mortgage or pledge of
assets granted in connection with a financing or (ii) a spin-off or sale of
assets if the Company continues in existence and its common shares are listed on
a national securities exchange, quoted on the automated quotation system of a
national securities association or traded in the over-the-counter market; or

(d) the Original Directors and/or their Successors as defined above in
Section 12(a)(1)(A) of this definition do not constitute a majority of the whole
Board as the case may be; or

(e) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company as the case may be.

13. Detrimental Activity and Recapture Provisions. Any Evidence of Award may
provide for the cancellation or forfeiture of an award or the forfeiture and
repayment to the Company of any gain related to an award, or other provisions
intended to have a similar effect, upon such terms and conditions as may be
determined by the Committee from time to time, if a Participant, either
(a) during employment or other service with the Company or a Subsidiary or
(b) within a specified period after termination of such employment or service,
shall engage in any detrimental activity. In addition, notwithstanding anything
in this Plan to the contrary, any Evidence of Award may also provide for the
cancellation or forfeiture of an award or the forfeiture and repayment to the
Company of any gain related to an award, or other provisions intended to have a
similar effect, upon such terms and conditions as may be required by the
Committee or under Section 10D of the Exchange Act and any applicable rules or
regulations promulgated by the Securities and Exchange Commission or any
national securities exchange or national securities association on which the
Common Stock may be traded.

14. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Committee) may include relinquishment of
a portion of such benefit. If a Participant’s benefit is to be received in the
form of Common Stock, and such Participant fails to make arrangements for the
payment of tax, then, unless otherwise determined by the Committee, the Company
will withhold shares of Common Stock having a value equal to the amount required
to be withheld. Notwithstanding the foregoing, when a Participant is required to
pay the Company an amount required to be withheld under applicable income and
employment tax laws, the Participant may elect, unless otherwise determined by
the Committee, to satisfy the obligation, in whole or in part, by having
withheld, from the shares required to be delivered to the Participant, shares of
Common Stock having a value equal to the amount required to be withheld (except
in the case of Restricted Stock where an election under Section 83(b) of the
Code has been made), or by delivering to the Company other shares of Common
Stock held by such Participant. The shares used for tax withholding will be
valued at

 

20



--------------------------------------------------------------------------------

an amount equal to the market value of such Common Stock on the date the benefit
is to be included in Participant’s income. In no event will the market value of
the Common Stock to be withheld and delivered pursuant to this Section to
satisfy applicable withholding taxes in connection with the benefit exceed the
minimum amount of taxes required to be withheld. Participants will also make
such arrangements as the Company may require for the payment of any withholding
tax obligation that may arise in connection with the disposition of Common Stock
acquired upon the exercise of Option Rights.

15. Non U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company under an agreement with a foreign
nation or agency, as the Committee may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to or amendments, restatements or
alternative versions of this Plan (including, without limitation, sub-plans) as
it may consider necessary or appropriate for such purposes, without thereby
affecting the terms of this Plan as in effect for any other purpose, and the
Secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as this Plan. No
such special terms, supplements, amendments or restatements, however, will
include any provisions that are inconsistent with the terms of this Plan as then
in effect unless this Plan could have been amended to eliminate such
inconsistency without further approval by the stockholders of the Company.

16. Administration of the Plan.

(a) This Plan will be administered by the Committee. The Committee may from time
to time delegate all or any part of its authority under this Plan to a
subcommittee thereof. To the extent of any such delegation, references in this
Plan to the Committee will be deemed to be references to such subcommittee.

(b) The interpretation and construction by the Committee of any provision of
this Plan or of any agreement, notification or document evidencing the grant of
awards under this Plan and any determination by the Committee pursuant to any
provision of this Plan or of any such agreement, notification or document will
be final and conclusive. No member of the Committee shall be liable for any such
action or determination made in good faith. In addition, the Committee is
authorized to take any action it determines in its sole discretion to be
appropriate subject only to the express limitations contained in this Plan, and
no authorization in any Plan Section or other provision of this Plan is intended
or may be deemed to constitute a limitation on the authority of the Committee.

(c) The Committee may delegate to one or more of its members or to one or more
officers of the Company, or to one or more agents or advisors, such
administrative duties or powers as it may deem advisable, and the Committee, the
subcommittee, or any person to whom duties or powers have been delegated as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Committee, the subcommittee or such person may have under the
Plan. The Committee may, by

 

21



--------------------------------------------------------------------------------

resolution, authorize one or more officers of the Company to do one or both of
the following on the same basis as the Committee: (i) designate employees to be
recipients of awards under this Plan; and (ii) determine the size of any such
awards; provided, however, that (A) the Committee will not delegate such
responsibilities to any such officer for awards granted to an employee who is an
officer, Director, or more than 10% beneficial owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined by the Committee in accordance with Section 16 of
the Exchange Act, or any Covered Employee; (B) the resolution providing for such
authorization sets forth the total number of Common Stock such officer(s) may
grant; and (C) the officer(s) will report periodically to the Committee
regarding the nature and scope of the awards granted pursuant to the authority
delegated.

17. Amendments.

(a) The Board may at any time and from time to time amend this Plan in whole or
in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to participants under this Plan,
(ii) would materially increase the number of shares of Common Stock which may be
issued under this Plan, (iii) would materially modify the requirements for
participation in this Plan, or (iv) must otherwise be approved by the
stockholders of the Company in order to comply with applicable law or the rules
of the New York Stock Exchange or, if the Common Stock is not traded on the New
York Stock Exchange, the principal national securities exchange upon which the
Common Stock is traded or quoted, then, such amendment will be subject to
stockholder approval and will not be effective unless and until such approval
has been obtained.

(b) Except in connection with a corporate transaction or event described in
Section 11 of this Plan, the terms of outstanding awards may not be amended to
reduce the Option Price of outstanding Option Rights or the Base Price of
outstanding Appreciation Rights, or cancel outstanding Option Rights or
Appreciation Rights in exchange for cash, other awards or Option Rights or
Appreciation Rights with an Option Price or Base Price, as applicable, that is
less than the Option Price of the original Option Rights or Base Price of the
original Appreciation Rights, as applicable, without stockholder approval. This
Section 17(b) is intended to prohibit the repricing of “underwater” Option
Rights and Appreciation Rights and will not be construed to prohibit the
adjustments provided for in Section 11 of this Plan. Notwithstanding any
provision of this Plan to the contrary, this Section 17(b) may not be amended
without approval by the Company’s stockholders.

(c) If permitted by Section 409A of the Code and Section 162(m) of the Code, but
subject to the paragraph that follows, including in the case of termination of
employment by reason of death, Disability or Retirement, or in the event of a
Change in Control, to the extent a Participant holds an Option Right or
Appreciation Right not immediately exercisable in full, or any Restricted Stock
as to which the substantial risk of forfeiture or the prohibition or restriction
on transfer has not lapsed, or any Restricted Stock Units as to which the
Restriction Period has not been completed, or any Cash Incentive Awards,
Performance Shares or Performance Units which have not been fully

 

22



--------------------------------------------------------------------------------

earned, or any other awards made pursuant to Section 9 subject to any vesting
schedule or transfer restriction, or who holds Common Stock subject to any
transfer restriction imposed pursuant to Section 10(b) of this Plan, the
Committee may, in its sole discretion, accelerate the time at which such Option
Right, Appreciation Right or other award may be exercised or the time at which
such substantial risk of forfeiture or prohibition or restriction on transfer
will lapse or the time when such Restriction Period will end or the time at
which such Cash Incentive Awards, Performance Shares or Performance Units will
be deemed to have been fully earned or the time when such transfer restriction
will terminate or may waive any other limitation or requirement under any such
award, except in the case of a Qualified Performance-Based Award where such
action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code.

Subject to Section 17(b) hereof, the Committee may amend the terms of any award
theretofore granted under this Plan prospectively or retroactively, except in
the case of a Qualified Performance-Based Award (other than in connection with
the Participant’s death or Disability, or a Change in Control) where such action
would result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code. In such case, the Committee will not make any
modification of the Management Objectives or the level or levels of achievement
with respect to such Qualified Performance-Based Award. Subject to Section 11
above, no such amendment will impair the rights of any Participant without his
or her consent. The Board may, in its discretion, terminate this Plan at any
time. Termination of this Plan will not affect the rights of Participants or
their successors under any awards outstanding hereunder and not exercised in
full on the date of termination.

18. Compliance with Section 409A of the Code.

(a) To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. This Plan and any grants made hereunder will be administered
in a manner consistent with this intent. Any reference in this Plan to
Section 409A of the Code will also include any regulations or any other formal
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

(b) Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the Company or any of its Subsidiaries.

 

23



--------------------------------------------------------------------------------

(c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant will be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it,
without interest, on the tenth business day of the seventh month after such
separation from service.

(d) Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

19. Miscellaneous Provisions.

(a) The Company will not be required to issue any fractional shares of Common
Stock pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement of fractions in cash.

(b) This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.

(c) Except with respect to Section 19(e), to the extent that any provision of
this Plan would prevent any Option Right that was intended to qualify as an
Incentive Stock Option from qualifying as such, that provision will be null and
void with respect to such Option Right. Such provision, however, will remain in
effect for other Option Rights and there will be no further effect on any
provision of this Plan.

(d) No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of stock thereunder, would be, in the opinion of
counsel selected by the Company, contrary to law or the regulations of any duly
constituted authority having jurisdiction over this Plan.

(e) Absence on leave approved by a duly constituted officer of the Company or
any of its Subsidiaries will not be considered interruption or termination of
service of any employee for any purposes of this Plan or awards granted
hereunder.

 

24



--------------------------------------------------------------------------------

(f) No Participant will have any rights as a stockholder with respect to any
shares subject to awards granted to him or her under this Plan prior to the date
as of which he or she is actually recorded as the holder of such shares upon the
stock records of the Company.

(g) The Committee may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.

(h) Except with respect to Option Rights and Appreciation Rights, the Committee
may permit Participants to elect to defer the issuance of Common Stock under the
Plan pursuant to such rules, procedures or programs as it may establish for
purposes of this Plan and which are intended to comply with the requirements of
Section 409A of the Code. The Committee also may provide that deferred issuances
and settlements include the payment or crediting of dividend equivalents or
interest on the deferral amounts.

(i) If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify this Plan or any award
under any law deemed applicable by the Committee, such provision will be
construed or deemed amended or limited in scope to conform to applicable laws
or, in the discretion of the Committee, it will be stricken and the remainder of
this Plan will remain in full force and effect.

20. Effective Date/Termination. This Plan will be effective as of the Effective
Date. No grants will be made on or after the Effective Date under the
Predecessor Plan, except that outstanding awards granted under any Predecessor
Plan will continue unaffected following the Effective Date. No grant will be
made under this Plan after May 21, 2024, but all grants made on or prior to such
date will continue in effect thereafter subject to the terms thereof and of this
Plan.

21. Governing Law. This Plan and all grants and awards and actions taken
hereunder will be governed by and construed in accordance with the internal
substantive laws of the State of Georgia.

22. Stock-Based Awards in Substitution for Option Rights or Awards Granted by
Other Company. Notwithstanding anything in this Plan to the contrary:

(a) Awards may be granted under this Plan in substitution for or in conversion
of, or in connection with an assumption of, stock options, stock appreciation
rights, restricted stock, restricted stock units or other stock or stock-based
awards held by awardees of an entity engaging in a corporate acquisition or
merger transaction with the Company or any Subsidiary. Any conversion,
substitution or assumption will be effective as of the close of the merger or
acquisition, and, to the extent applicable, will be conducted in a manner that
complies with Section 409A of the Code.

 

25



--------------------------------------------------------------------------------

(b) In the event that a company acquired by the Company or any Subsidiary or
with which the Company or any Subsidiary merges has shares available under a
pre-existing plan previously approved by stockholders and not adopted in
contemplation of such acquisition or merger, the shares available for grant
pursuant to the terms of such plan (as adjusted, to the extent appropriate, to
reflect such acquisition or merger) may be used for awards made after such
acquisition or merger under the Plan; provided, however, that awards using such
available shares may not be made after the date awards or grants could have been
made under the terms of the pre-existing plan absent the acquisition or merger,
and may only be made to individuals who were not employees or directors of the
Company or any Subsidiary prior to such acquisition or merger. The awards so
granted may reflect the original terms of the awards being assumed or
substituted or converted for and need not comply with other specific terms of
this Plan, and may account for Common Stock substituted for the securities
covered by the original awards and the number of shares subject to the original
awards, as well as any exercise or purchase prices applicable to the original
awards, adjusted to account for differences in stock prices in connection with
the transaction.

(c) Any shares of Common Stock that are issued or transferred by, or that are
subject to any awards that are granted by, or become obligations of, the Company
under Sections 22(a) or 22(b) above will not reduce the Common Stock available
for issuance or transfer under the Plan or otherwise count against the limits
contained in Section 3 of the Plan. In addition, no shares of Common Stock that
are issued or transferred by, or that are subject to any awards that are granted
by, or become obligations of, the Company under Sections 22(a) or 22(b) above
will be added to the aggregate plan limit contained in Section 3 of the Plan.

 

26